GLENN A. NORTON, Chief Judge.
Susan WTiitlow (Claimant) appeals from the Labor and Industrial Relations Commission’s decision regarding her unemployment benefits. The appeal is dismissed.
A deputy from the Division of Employment Security concluded that Claimant was not disqualified from receiving unemployment benefits, but her employer, Americall Group, Inc., appealed this determination to the Appeals Tribunal. The Tribunal reversed the deputy’s determination and disqualified Claimant from receiving unemployment benefits. Claimant appealed to the Commission, which affirmed the Appeals Tribunal decision. This decision was mailed to Claimant on December 30, 2005. Claimant then appealed to this Court. In response to the appeal, the Division of Employment Security has filed a motion to dismiss the appeal for lack of a timely notice of appeal. Claimant has not filed a response.
The Division’s motion has merit. In unemployment matters, the notice of appeal to this Court from the Commission’s decision is due within twenty days of decision becoming final. Section 288.210, RSMo 2000. The Commission’s decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Secretary for the Commission mailed its decision to Claimant on December 30, 2005. The decision became final ten days later and Claimant’s notice of appeal was due on Monday, January 30, 2006. Sections 288.200.2, 288.210, and 288.240, RSMo 2000. Claimant filed her notice of appeal on March 9, 2006, which is out of time.
Moreover, section 288.210 makes no provision for late filing of a notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). In an unemployment case, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal. Frenchie v. Division of Employment Sec., 156 S.W.3d 437, 438 (Mo.App. E.D.2005). Therefore, we have no jurisdiction to consider Claimant’s appeal.
The Division’s motion to dismiss is granted. Claimant’s appeal is dismissed for lack of jurisdiction.
KATHIANNE KNAUP CRANE and BOOKER T. SHAW, JJ., concurring.